DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation application of U.S. Application No. 16/359,657 filed on March 20, 2019, now issued as U.S. Patent No. 10,745,527, which is a continuation application of U.S. Application No. 15/541,999 filed on July 6, 2017, now issued as U.S. Patent No. 10,287,403, which is a national stage application under 35 USC 371 of PCT Application No. PCT/FR2015/050019 having an international filing date of Jan. 6, 2015.
In view of the preliminary amendment filed July 13, 2020, claims 1-13 have been cancelled, and new claims 14-24 have been added. Claims 14-24 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, the recitation “for example” is considered indefinite. It is unclear if the limitations recited after “for example” are to be used to set the metes and bound of the claims.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 14-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,745,527 B2. Although the claims at issue are not identical, they are not patentably distinct from each other both the invention of claims 14-24 of instant application and the invention claims 1-15 of U.S. Patent No. 10,745,527 B2 relate to substantially identical microgel materials, where the minor differences of obtaining the microgel do not carry much weight on the patentability of the claimed microgel materials.
7.	Claims 14-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,287,403 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the invention of claims 14-24 of instant application and the invention claims 1-15 of U.S. Patent No. 10,287,403 B2 relate to substantially identical microgel materials, where the minor differences of obtaining the microgel do not carry much weight on the patentability of the claimed microgel materials. The invention of claims 14-24 of instant application also fully encompasses the invention claims 1-15 of U.S. Patent No. 10,287,403 B2.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 14-20, 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2010/0076105 A1).

    PNG
    media_image1.png
    252
    657
    media_image1.png
    Greyscale



Hu et al. (abstract) disclose microgels derived from polyethylene glycol.

    PNG
    media_image2.png
    286
    452
    media_image2.png
    Greyscale



Regarding claims 14-19, Hu et al. (page 4, 0037) disclose microgels comprising copolymerized products of MEO2MA, OEGMA, acrylic acid, and EGDMA as crosslinker, meeting the component requirements of claims 14-19.

    PNG
    media_image3.png
    342
    446
    media_image3.png
    Greyscale



Hu et al. (page 2, 0037; page 3, Table 1) disclose that the monodisperse microgels were prepared comprising the PDI (claim 23), sizes(claim 22), and MEO2MA/OEGMA ratios as claimed. 

    PNG
    media_image4.png
    347
    467
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    361
    702
    media_image5.png
    Greyscale



Regarding claim 20, which claims MEO2MA/OEGMA ratios of between 1:1 to 20:1, applicants must recognize that the recitations of “1”, “1” is a number having only one significant digit number, which means that the recited “1” encompasses value ranges from 0.6 to 1.4. Therefore, the examiner has a reasonable basis to believe that within experimental error, the ratios of claim 20 have been adequately met in Hu et al.
Regarding claim 24, Hu et al. (page 1, 0003) disclose that the disclosed microgels are suitable for drug delivery and other biomedical application. Hu et al. (page 1, 0004) disclose that the disclosed compositions comprise surfactants for controlling particle sizes and particle size distribution.

    PNG
    media_image6.png
    157
    564
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    732
    559
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    227
    572
    media_image8.png
    Greyscale



Allowable Subject Matter
11.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the ODP rejections are overcome.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
May 17, 2021